DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/15/2020 for application number 16/593,963. 
Claims 1, 3-11, 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 3 and 13 cover, “wherein after performing the screen locking operation to lock the screen of the first client device, the first client device receives an account and a password and unlocks the screen of the first client device according to the account and the password, and the first client device stores a time point of performing the screen locking operation, a duration of the screen locking operation and personnel information corresponding to the account into a database.” While the prior art teaches determining down time (as in Tsujimura, Pub. No. 2017/0269811, see, e.g., para. 0109), and logging events like user ID and login / logout time (as in Donnelly et al., Pub. No. 2011/0179158, para. 0031), in the Examiner’s opinion, it would not have been obvious to combine Tsujimura and Donnelly with Prichard, Wang, and Guo to produce the claimed invention in claims 3 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-11, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al. (Pub. No. 2007/0260932) in view of Wang (CN 103902429 A) and Guo et al. (CN 105871418 A).

In reference to claim 1, Prichard discloses a test data integration system (event long management system, para. 0025-27), comprising: a plurality of client devices (testers 220a-220m, para. 0027) each of the plurality of client devices being coupled to automatic test equipment (testers are linked to testing components, para. 0027), and a server, coupled to the plurality of client devices (server 206, para. 0027, fig. 2), wherein each of the plurality of client devices collects a plurality of test information obtained from the coupled automatic test equipment when performing a test operation (testers 220a-m generate events of testing components, para. 0027-30), and transmits the plurality of test information to the server; and the server receives the plurality of test information (events are received by server, para. 0027-30, 0042), and generates a graphical user interface according to the plurality of test information and displays an integration analysis result corresponding to the plurality of test information (GUI generated with event summary, reports, etc., which are analysis results, para. 0074-84).
However, Prichard does not teach wherein responding to that at least one of the plurality of test information corresponding to a first client device in the plurality of client devices has a same-type test failure record and a count of successive occurrences of the same-type test failure record is greater than a first threshold value.
Wang teaches wherein responding to that at least one of the plurality of test information corresponding to a first client device in the plurality of client devices has a same-type test failure record and a count of successive occurrences of the same-type test failure record is greater than a first threshold value (determination made that the probability of an error is above a threshold, and message is sent out in response, pages 9-10).
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard and Wang before the earliest effective filing date, to modify the test information as disclosed by Pritchard to include the error determination as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the test information of Pritchard to include the error determination of Wang because it would help inform users of automatic testing errors (Wang, page 6).
However, Pritchard and Wang do not explicitly teach the first client device stops the operation of the automatic test equipment coupled to the first client device, and performs a screen locking operation to lock a screen of the first client device.
Guo teaches the first client device stops the operation of the automatic test equipment coupled to the first client device, and performs a screen locking operation to lock a screen of the first client device (test equipment screen can be automatically locked when there is a problem, page 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard, Wang, and Guo before the earliest effective filing date, to modify the error as disclosed by Wang to include the screen locking as taught by Guo.
One of ordinary skill in the art would have been motivated to modify the error of Wang to include the screen locking of Guo because it helps prompt the user to investigate the problem (Guo, page 6).
In reference to claim 5, Prichard discloses the test data integration system according to claim 1, wherein responding to that at least one first test information, corresponding to the first client device in the plurality of client devices, in the plurality of test information meets a condition, the first client device or the server sends a warning message (different types of failure events are sent to server, para. 0030).
In reference to claim 8, Prichard discloses the test data integration system according to claim 1, wherein the first client device in the plurality of client devices obtains first test information in the plurality of test information (a particular tester can get a plurality of tests, para. 0083-84), generates a user interface according to the first test information to display a plurality of detailed test information of automatic test equipment coupled to the first client device (details of events are displayed, para. 0083-84).
In reference to claim 9, Prichard discloses the test data integration system according to claim 8, wherein the plurality of detailed test information comprises at least one of a test item name, a state of a signal line, a test category, a test count, a number of test passes, a number of first pass yields, a number of retry passes, a number of bad test results, and problems occurring during a test (test name, problem details, para. 0084).
In reference to claim 10, Prichard discloses the test data integration system according to claim 1, wherein the integration analysis result comprises at least one of detailed test information of each client device, a count of a screen locking operation performed by each client device, and a connection state between the server and each client device or between the server and the automatic test equipment coupled to each client device (detailed test information, para. 0083-84), wherein the integration analysis result comprises at least one of real-time test data of the plurality of client devices, historical test data of the plurality of client devices, a screen locking record of the plurality of client devices, a probe operation situation of the automatic test equipment coupled to each of the client devices, the connection state of the plurality of client devices, and a real-time temperature of the automatic test equipment coupled to each client device (detailed test info is historical test data, para. 0074-84).

In reference to claim 11, Prichard discloses test data integration method (para. 0001) for a test data integration system (event long management system, para. 0025-27), the system comprising: a plurality of client devices and a server (testers 220a-220m, para. 0027) each of the plurality of client devices being coupled to automatic test equipment (testers are linked to testing components, para. 0027), the server being coupled to the plurality of client devices (server 206, para. 0027, fig. 2), the method comprising: collecting, by each of the plurality of client devices, a plurality of test information obtained from the coupled automatic test equipment when performing a test operation (testers 220a-m generate events of testing components, para. 0027-30), and transmitting the plurality of test information to the server; and receiving, by the server, the plurality of test information (events are received by server, para. 0027-30, 0042), and generating a graphical user interface according to the plurality of test information and displaying an integration analysis result corresponding to the plurality of test information (GUI generated with event summary, reports, etc., which are analysis results, para. 0074-84).
However, Prichard does not explicitly teach responding to that at least one test information corresponding to a first client device in the plurality of client devices has a same-type test failure record and a count of successive occurrences of the same-type test failure record is greater than a first threshold value.
Wang teaches responding to that at least one test information corresponding to a first client device in the plurality of client devices has a same-type test failure record and a count of successive occurrences of the same-type test failure record is greater than a first threshold value (determination made that the probability of an error is above a threshold, and message is sent out in response, pages 9-10).

One of ordinary skill in the art would have been motivated to modify the test information of Pritchard to include the error determination of Wang because it would help inform users of automatic testing errors (Wang, page 6).
However, Pritchard and Wang do not explicitly teach stopping, by the first client device, the operation of the automatic test equipment coupled to the first client device, and performing a screen locking operation to lock a screen of the first client device.
Guo teaches stopping, by the first client device, the operation of the automatic test equipment coupled to the first client device, and performing a screen locking operation to lock a screen of the first client device (test equipment screen can be automatically locked when there is a problem, page 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard, Wang, and Guo before the earliest effective filing date, to modify the error as disclosed by Wang to include the screen locking as taught by Guo.
One of ordinary skill in the art would have been motivated to modify the error of Wang to include the screen locking of Guo because it helps prompt the user to investigate the problem (Guo, page 6).
In reference to claim 15, Prichard discloses the test data integration method according to claim 11, further comprising: responding to that at least one first test information, corresponding to the first client device in the plurality of client devices, in the plurality of test information meets a condition, sending, by the first client device or the server, a warning message 
In reference to claim 18, Prichard discloses the test data integration method according to claim 11, further comprising: obtaining, by the first client device in the plurality of client devices, first test information in the plurality of test information, (a particular tester can get a plurality of tests, para. 0083-84) generating a user interface according to the first test information to display a plurality of detailed test information of automatic test equipment coupled to the first client device (details of events are displayed, para. 0083-84).
In reference to claim 19, Prichard discloses the test data integration method according to claim 18, wherein the plurality of detailed test information comprises at least one of a test item name, a state of a signal line, a test category, a test count, a number of test passes, a number of first pass yields, a number of retry passes, a number of bad test results, and problems occurring during a test (test name, problem details, para. 0084).
In reference to claim 20, Prichard discloses the test data integration method according to claim 11, wherein the integration analysis result comprises at least one of detailed test information of each client device, a count of a screen locking operation performed by each client device, and a connection state between the server and each client device or between the server and the automatic test equipment coupled to each client device (detailed test information, para. 0083-84), wherein the integration analysis result comprises at least one of real-time test data of the plurality of client devices, historical test data of the plurality of client devices, a screen locking record of the plurality of client devices, a probe operation situation of the automatic test equipment coupled to each of the client devices, the connection state of the plurality of client devices, and a real-time temperature of the automatic test equipment coupled to each client device (detailed test info is historical test data, para. 0074-84).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al. (Pub. No. 2007/0260932), Wang (CN 103902429 A), and Guo et al. (CN 105871418 A) as applied to claims 1 and 11 above, and further in view of Bolotin et al. (Pub. No. 2007/0276682).

In reference to claim 4, Guo teaches the test data integration system according to claim 1, further comprising: … wherein when performing the screen locking operation, [an alerting device] coupled to the first client device outputs an alerting message (screen is locked and message displayed when there is a problem, page 6).
However, Prichard, Wang, and Guo do not explicitly teach a plurality of alerting devices, the plurality of alerting devices being coupled to the plurality of client devices respectively, and a first alerting device in the plurality of alerting devices coupled to the first client device outputs an alerting message.
Bolotin teaches a plurality of alerting devices, the plurality of alerting devices being coupled to the plurality of client devices respectively, and a first alerting device in the plurality of alerting devices coupled to the first client device outputs an alerting message (each testing device has a coupled display and status indicator for output, para. 0023, 0027-30).
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard, Wang, Guo, and Bolotin before the earliest effective filing date, to modify the clients as disclosed by Pritchard to include the screens as taught by Bolotin.
One of ordinary skill in the art would have been motivated to modify the clients of Pritchard to include the screens of Bolotin because it makes the testing device easier to use for the operator (Bolotin, para. 0044-46).

In reference to claim 14, Guo teaches test data integration method according to claim 11, wherein the test data integration system further comprises … wherein the step of performing the screen locking operation comprises: outputting, by [an alerting device], an alerting message (screen is locked and message displayed when there is a problem, page 6).
However, Prichard, Wang, and Guo do not explicitly teach a plurality of alerting devices, the plurality of alerting devices being coupled to the plurality of client devices respectively, and a first alerting device in the plurality of alerting devices coupled to the first client device.
Bolotin teaches a plurality of alerting devices, the plurality of alerting devices being coupled to the plurality of client devices respectively, and a first alerting device in the plurality of alerting devices coupled to the first client device (each testing device has a coupled display and status indicator for output, para. 0023, 0027-30).
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard, Wang, Guo, and Bolotin before the earliest effective filing date, to modify the clients as disclosed by Pritchard to include the screens as taught by Bolotin.
One of ordinary skill in the art would have been motivated to modify the clients of Pritchard to include the screens of Bolotin because it makes the testing device easier to use for the operator (Bolotin, para. 0044-46).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al. (Pub. No. 2007/0260932) in view of Wang (CN 103902429 A) and Guo et al. (CN 105871418 A) as applied to claims 5 and 15 above, and further in view of Tsujimura et al. (Pub. No. 2017/0269811).

In reference to claim 6, Prichard, Wang, and Guo do not explicitly teach the test data integration system according to claim 5, wherein the first test information comprises a usage count of a probe or a 
Tsujimura teaches the test data integration system according to claim 5, wherein the first test information comprises a usage count of a probe or a retest rate of a fixture, wherein when the usage count of the probe is greater than a second threshold value or the retest rate of the fixture is greater than a third threshold value, the first client device or the server sends the warning message (warning message displayed when use count is beyond threshold, para. 0126-30); wherein the first test information comprises a count of a screen locking operation performed in a time interval by the first client device, whether the automatic test equipment coupled to the first client device is faulty, or a temperature of the automatic test equipment coupled to the first client device, wherein when the count of the screen locking operation performed in the time interval by the first client device is greater than a fourth threshold value, the automatic test equipment coupled to the first client device is faulty, or the temperature of the automatic test equipment coupled to the first client device is greater than a fifth threshold value, the first client device or the server sends the warning message (abnormal condition of equipment, which is a fault, is displayed, para. 0115-21, 0155).

One of ordinary skill in the art would have been motivated to modify the test information of Pritchard to include the usage count and fault display of Tsujimura because it helps improve maintenance of machines (Tsujimura, para. 0009-12).

In reference to claim 16, Prichard, Wang, and Guo do not explicitly teach the test data integration method according to claim 15, wherein the first test information comprises a usage count of a probe or a retest rate of a fixture, and the method further comprises: when the usage count of the probe is greater than a second threshold value or the retest rate of the fixture is greater than a third threshold value, sending, by the first client device or the server, the warning message, wherein the first test information comprises a count of a screen locking operation performed in a time interval by the first client device, whether the automatic test equipment coupled to the first client device is faulty, or a temperature of the automatic test equipment coupled to the first client device, the method further comprises: when the count of the screen locking operation performed in the time interval by the first client device is greater than a fourth threshold value, the automatic test equipment coupled to the first client device is faulty, or the temperature of the automatic test equipment coupled to the first client device is greater than a fifth threshold value, sending, by the first client device or the server, the warning message.
Tsujimura teaches the test data integration method according to claim 15, wherein the first test information comprises a usage count of a probe or a retest rate of a fixture, and the method further comprises: when the usage count of the probe is greater than a second threshold value or the retest rate of the fixture is greater than a third threshold value, sending, by the first client device or the server, the warning message (warning message displayed when use count is beyond threshold, para. 0126-30); wherein the first test information comprises a count of a screen locking operation performed in a time interval by the first client device, whether the automatic test equipment coupled to the first client device is faulty, or a temperature of the automatic test equipment coupled to the first client device, the method further comprises: when the count of the screen locking operation performed in the time interval by the first client device is greater than a fourth threshold value, the automatic test equipment coupled to the first client device is faulty, or the temperature of the automatic test equipment coupled to the first client device is greater than a fifth threshold value, sending, by the first client device or the server, the warning message (abnormal condition of equipment, which is a fault, is displayed, para. 0115-21, 0155).
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard and Tsujimura before the earliest effective filing date, to modify the test information as disclosed by Pritchard to include the usage count and fault display as taught by Tsujimura.
One of ordinary skill in the art would have been motivated to modify the test information of Pritchard to include the usage count and fault display of Tsujimura because it helps improve maintenance of machines (Tsujimura, para. 0009-12).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al. (Pub. No. 2007/0260932) in view of Wang (CN 103902429 A) and Guo et al. (CN 105871418 A)  as applied to claims 1 and 11 above, and further in view of McClanahan et al. (Pub. No. 2017/0059442).

In reference to claim 7, Prichard, Wang, and Guo do not explicitly teach the test data integration system according to claim 1, wherein each of the plurality of client devices is coupled to a temperature sensor for sensing the temperature of the automatic test equipment.
the test data integration system according to claim 1, wherein each of the plurality of client devices is coupled to a temperature sensor for sensing the temperature of the automatic test equipment (temperature sensors 239 measures temperature of ATE, para. 0018). 
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard, Wang, Guo, and McClanahan before the earliest effective filing date, to modify the test information as disclosed by Pritchard to include the temperature as taught by McClanahan.
One of ordinary skill in the art would have been motivated to modify the test information of Pritchard to include the temperature of McClanahan because it allows stress testing of electronics at different temperatures (McClanahan, para. 0002).

In reference to claim 17, Prichard, Wang, and Guo do not explicitly teach the test data integration method according to claim 11, wherein each of the plurality of client devices senses the temperature of the automatic test equipment through a coupled temperature sensor.
McClanahan teaches the test data integration method according to claim 11, wherein each of the plurality of client devices senses the temperature of the automatic test equipment through a coupled temperature sensor (temperature sensors 239 measures temperature of ATE, para. 0018). 
It would have been obvious to one of ordinary skill in art, having the teachings of Pritchard, Wang, Guo, and McClanahan before the earliest effective filing date, to modify the test information as disclosed by Pritchard to include the temperature as taught by McClanahan.
One of ordinary skill in the art would have been motivated to modify the test information of Pritchard to include the temperature of McClanahan because it allows stress testing of electronics at different temperatures (McClanahan, para. 0002).

Response to Arguments
Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1, 8, 11, and 18 has been withdrawn. 
Applicant's arguments with respect to the 103 rejection of claims 1 and 11 have been fully considered but they are not persuasive. Applicant argues Wang does not disclose, “wherein responding to that at least one of the plurality of test information corresponding to a first client device in the plurality of client devices has a same-type test failure record and a count of successive occurrences of the same-type test failure record is greater than a first threshold value.” The Examiner respectfully disagrees. Wang discloses determining an error rate of an operation of automated test platform for a particular batch. The error rate is for a particular operation in a particular batch, making the rate in Wang a “same-type” failure record. Because the rate is for a particular batch, Wang is counting if the number of errors that have occurred successively over the batch is greater than the threshold value of some fraction of the total tests. The Examiner also notes new reference Lai below, which also discloses this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai (Pub. No. 2020/0041552), which teaches, “when measuring the electrical parameters was not successful, increasing a successive fail-measuring count by 1; determining whether the successive fail-measuring count exceeds a third threshold
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW T CHIUSANO/Examiner, Art Unit 2174